Citation Nr: 0611109	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain with degenerative joint disease, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an effective date earlier than February 
21, 2001, for a 30 percent evaluation for cervical strain 
with degenerative joint disease.

3.  Entitlement to an extraschedular rating for cervical 
strain with degenerative joint disease under the provisions 
of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
in February 2004 and May 2005.

In May 2005,the Board remanded the issues of entitlement to a 
schedular or extraschedular rating in excess of 20 percent 
for cervical strain with degenerative joint disease; and 
entitlement to an effective date earlier than February 21, 
1991 [sic] (should have read February 21, 2001) for a 20 
percent rating for cervical strain with degenerative joint 
disease, to the RO so that additional development could be 
undertaken.

On remand, the Appeals Management Center in a November 2005 
rating decision increased the schedular evaluation assigned 
for the disability in question from 20 percent to 30 percent, 
effective from February 21, 2001.  A January 2006 
supplemental statement of the case (SSOC) continued to find 
that an effective date earlier than February 21, 1991 [sic] 
for a 20 percent rating for cervical strain with degenerative 
joint disease was not warranted.  The SSOC also essentially 
indicated that, pursuant to 38 C.F.R. § 3.321(b)(1), they 
found no need existed to refer the case to the VA Chief 
Benefits Director or the Director of the VA Compensation and 
Pension Service for consideration of an assignment of an 
extraschedular evaluation.  Following notice to the veteran 
of the actions taken, he has, in pertinent part, continued to 
pursue his appeal for a further increase beyond that already 
granted, and he is presumed to be seeking the maximum 
evaluation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
case was thereafter returned to the Board for further review.  
These matters have been restyled as set forth on the first 
page of this decision.

For the reason indicated below, the issue of entitlement to 
an extraschedular rating for cervical strain with 
degenerative joint disease under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

On appeal the veteran has raised the issue of entitlement to 
service connection for carpal tunnel syndrome, to include 
secondary to his service connected neck disorder.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's cervical 
strain with degenerative joint disease was not manifested by 
a severe cervical intervertebral disc syndrome, or by 
cervical ankylosis.

2.  Since September 23, 2002, the veteran's cervical strain 
with degenerative joint disease has not been manifested by 
unfavorable ankylosis of the entire cervical spine, or by a 
separately compensable upper extremity neurological 
impairment.

3.  An unappealed rating decision in October 1975 assigned a 
noncompensable rating for the veteran's cervical spine 
disability; his next claim for an increased rating for the 
cervical spine disability was received on February 21, 2001.

4.  There is no competent medical evidence dating from the 
year prior to February 21, 2001, showing that the veteran's 
cervical spine increased in severity during that term.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
cervical strain with degenerative joint disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.71a, 4.124a, Diagnostic Codes (Codes) 
5237, 5242, and 8510-8513 (2005), 38 C.F.R. § 4.71a, Codes 
5003, 5287, 5290, 5293 (2002).

2.  An effective date prior to February 21, 2001 is not 
warranted for the grant of a 30 percent rating for the 
veteran's cervical strain with degenerative joint disease.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2005).

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a June 2002 
statement of the case, and a March 2004 letter , amongst 
other documents, fulfills the provisions of 38 U.S.C.A. § 
5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and that VA failed to do so.  Since 
the rating decision in question, however, the case was 
specifically remanded to provide full VCAA notice, and the 
content of the notices provided to the appellant complied 
with the requirements of that statute.  The veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  No additional 
pertinent evidence has been identified which is not already 
part of the claims folder.  Hence, VA has fulfilled its 
duties under the VCAA.  To the extent that VA has failed to 
fulfill any duty to notify and assist the veteran that error 
is harmless since there is no evidence the error reasonably 
affects the fairness of the adjudication.  Id.  

Factual Background

The service medical records show that the veteran was treated 
in several occasions for neck-related complaints.  Service 
connection for a cervical strain was granted in October 1975, 
and a non-compensable rating was assigned.  The veteran did 
not appeal.

A March 1998 private medical record includes a diagnosis of 
cervical disc bulge vs. herniation with right arm 
parenthesis, and a July 1998 private X-ray report noted 
minimal disc space narrowing at the C5-6 level.  

A claim for an increased rating was submitted by the 
veteran's representative was received by the RO on February 
21, 2001.  A claim submitted by the veteran to have his 
disability claim "reopened" was also received by VA on that 
date.  

The report of an August 2001 VA muscles examination noted 
complaints of pain both over the spine and paraspinal in the 
distal cervical area.  He also complained of occasional 
radiating pain to the shoulders and anteriorly to the left 
clavicle area.  He reported one brief (5 to 10 minutes) 
isolated episode of losing sensation in his right arm.  
Clinical findings of pain with palpation at the distal 
regions of the cervical spine was reported.  While cervical 
motion was limited, there was movement in all planes.  Neck 
strength was symmetrical.  X-rays showed cervical 
degenerative joint disease, with slight narrowing of the C5-6 
intervertebral foramina.  

An August 2001 rating decision increased the rating assigned 
to 20 percent by analogy to 38 C.F.R. § 4.71a, Code 5290, 
effective from February 21, 2001.  38 C.F.R. § 4.20 (2005).  
The disorder was recharacterized as cervical strain "with 
degenerative joint disease."  An appeal was perfected.  The 
veteran also sought entitlement to an effective date prior to 
February 21, 2001.  

A September 2003 VA physical therapy consult report included 
a finding of a limitation of cervical flexion to seven 
degrees.  Motion was also shown, albeit limited, in all other 
planes.

At a December 2003 VA outpatient clinic the veteran reported 
worsening right upper extremity paresthesia.  Magnetic 
resonance imaging (MRI) and electromyographic (EMG) studies 
were scheduled in order to rule out carpal tunnel syndrome.  
March 2004 MRI results showed no indication for cervical 
steroid injections. 

A February 2004 VA pain consultation report notes complaints 
of continuous neck pain, radiating into his right arm and 
fingers.  The use of various prescribed medications was 
noted.  The diagnoses included mechanical neck pain with mild 
degenerative change, myofascial neck pain, and thoracic spine 
pain.  

An August 2004 VA EMG showed no cervical related 
radiculopathy.  Nerve conduction studies were consistent with 
bilateral carpal tunnel syndrome.

The report of a November 2004 VA orthopedic examination noted 
complaints of constant pain.  He also complained of radiating 
pain on his right side, but not to his fingers.  The veteran 
indicated that he used a TENS unit two to three times a week 
for muscle spasm in his neck and upper back which helped 
considerably.  Examination of the neck showed no tenderness 
to palpation.  His neck was flexed forward with increased 
cervicothoracic kyphosis, and he was noted to have decreased 
lordosis.  Neck motion was limited, albeit present, in all 
planes.  Repetitive motion was noted to increase pain but not 
weakness or incoordination.  X-ray examination reportedly 
showed mild narrowing at C5-6 with minor osteophyte 
formation, but otherwise without fracture or notable 
pathology.  The examiner mentioned that the above-cited 
August 2004 EMG results included findings of moderate right 
median nerve compression neuropathy at the wrists.  A muscle 
strain was diagnosed.  The MRI findings of cervical stenosis 
did not seem to be manifested by neurological symptoms.  The 
examiner attributed the appellant's complaints to carpal 
tunnel syndrome. 

Following the Board's May 2005 remand, the veteran was 
afforded a VA orthopedic examination in September 2005.  The 
veteran complained of constant neck pain.  He complained of 
radiating pain into his right upper extremity.  Examination 
showed neck motion in each plane of movement.  With any 
motion, he had spasm in his trapezial area and neck which 
caused pain and incoordination, but not weakness or fatigue.  
Tenderness at C3 and C4 was also documented.  The examiner 
indicated that the veteran did not have intervertebral disc 
disease of the cervical spine, but rather a soft tissue 
injury which was very incapacitating for at least four weeks, 
but less than 12 weeks, a year.  The examiner opined that the 
veteran's cervical strain with degenerative joint disease 
"resulted in marked interference with employment."  The 
examiner added that the disorder had caused the veteran to be 
unable to work as a clerk, and necessitated that he work in a 
cleaning capacity.  X-ray examination showed some mild disc 
space narrowing of C4 and C5, with some osteophyte formation 
anteriorly between C6 and C7.  

A November 2005 rating decision increased the rating assigned 
to 30 percent pursuant to 38 C.F.R. § 4.71a, Codes 5237 and 
5242, effective from February 21, 2001.  The 30 percent 
rating has remained in effect since.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the veteran's claim for an increased rating was 
initiated in February 2001, the criteria for rating disc 
disease and disabilities of the spine, generally were revised 
while the appeal was pending effective September 23, 2002 and 
September 26, 2003, respectively.  

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective dates of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the dates of the changes.

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 20 percent rating 
was in order for a moderate intervertebral disc syndrome, 
with recurring attacks.  A 40 percent rating required a 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such a 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, but in the absence of limitation of motion a 
compensable rating for degenerative arthritis can be assigned 
when there is X-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups (10 percent), or 
X-ray evidence of the same with occasional incapacitating 
exacerbations (20 percent).  Id.

The criteria in effect prior to September 23, 2002 included 
38 C.F.R. § 4.71a, Code 5290 for ratings based on limitation 
of cervical spine motion.  A maximum 30 percent rating was 
warranted for a severe limitation of motion.  A 40 percent 
rating was available for unfavorable cervical ankylosis under 
38 C.F.R. § 4.71a, Diagnostic Code 5287.

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  The revised Code 5293 provides that a 40 percent 
evaluation is warranted for an intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) provides:  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Evaluate neurologic disabilities separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  

The criteria were again revised effective on September 26, 
2003, and the disorder at issue is now rated under 38 C.F.R. 
§ 4.71a, Code 5243.  That provides that an intervertebral 
disc syndrome is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical 
spine.  A 30 percent evaluation requires either forward 
flexion of the cervical spine to 15 degrees of less, or 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a.  See Codes 5237 and 5242.  

Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The effective date for an increase in disability compensation 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.  The 
regulations also stipulate that an effective date for an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim."  Id.

Analysis

Increased Rating - Cervical Strain with Degenerative Joint 
Disease

The period prior to September 23, 2002

Prior to September 23, 2002, the evidence demonstrates that 
the veteran suffered from a severe limitation of cervical 
motion, objective evidence of pain, and radiologically 
verified degenerative disease.  This evidence also shows, 
however, that even when his complaints of pain are 
considered, the cervical spine was never ankylosed.  A rating 
higher than 30 percent based on ankylosis under Code 5287 is 
therefore not warranted.

While complaints of occasional radiating pain were documented 
at an August 2001 VA examination, at that same examination an 
intervertebral disc syndrome was not diagnosed.  As such, a 
rating in excess of 30 percent under Code 5293 was not for 
application.  

In sum, the evidence on file prior to September 23, 2002, did 
not demonstrate any significant neurological impairment which 
could be described as characteristic of a severe 
intervertebral disc syndrome.  Consequently, even when 
functional loss due to pain, weakness or incoordination is 
considered, see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998), 
an evaluation in excess of 30 percent under Code 5293 is not 
warranted.

Hence, there is no basis in the pre-September 23, 2002, 
record for the assignment of an evaluation in excess of 30 
percent for the cervical strain with degenerative joint 
disease under any applicable schedular provision.  
Accordingly, entitlement to a rating in excess of 30 percent 
for cervical strain with degenerative joint disease for the 
period prior to September 23, 2002, is denied.

The period from September 23, 2002

While in the course of several VA examinations, e.g., in 
February 2004, November 2004, and September 2005;  the 
veteran complained of radiating pain into his right upper 
extremity, and while spasm was documented in September 2005, 
at no time during this period can symptomatology associated 
with the veteran's cervical spine be characterized as being 
consistent with that of severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  August 2004 
VA EMG findings were not consistent with a cervical disc 
disorder, but rather showed evidence of a carpal tunnel 
syndrome.  Again, ankylosis was not shown.  As such, for the 
period from September 23, 2002, to September 25, 2003, a 
rating higher than 30 percent for a cervical strain with 
degenerative joint disease under Codes 5287 or 5293 is not 
warranted.  Further, in the absence of ankylosis, an 
increased rating is not in order under 38 C.F.R. § 4.71a, 
5237 or 5242 (2005).

As for entitlement to an increased rating under the new 
criteria for an intervertebral disc syndrome private and VA 
treatment records on file are silent for any reference to 
incapacitating episodes of intervertebral disc syndrome which 
led a physician to prescribe bed rest.  A 40 percent 
evaluation based on incapacitating episodes is therefore not 
warranted, 38 C.F.R. § 4.71a, Code 5243, as such an 
evaluation is assignable only where there are incapacitating 
episodes with physician prescribed bed rest totaling at least 
four weeks but less than six weeks over the prior twelve 
months.  It bears repeating that the preponderance of the 
evidence is against finding that the appellant has an 
intervertebral disc syndrome.  See September 2005 VA 
orthopedic examination report.  

With respect to separately evaluating the orthopedic and 
neurological manifestations of the veteran's cervical strain 
with degenerative joint disease, this would not result in a 
rating higher than 30 percent.  The veteran does not have an 
identifiable service connected cervical neurological 
component.  While the veteran has complained of radiating 
pain in the course of various examinations no examiner has 
found the presence of cervical radiculopathy, rather that has 
been associated with a nonservice connected carpal tunnel 
syndrome.  At the most, the veteran has demonstrated some 
muscle spasm.  38 C.F.R. § 4.124a, Codes 8510-8513 (2005).  

In sum, the evidence for the period since September 23, 2002, 
is against the assignment of a rating in excess of 30 percent 
for cervical strain with degenerative joint disease, whether 
on the basis of separately evaluating the orthopedic and 
neurological components of the disorder; or on the basis of 
cervical ankylosis.  The veteran's claim for a rating in 
excess of 30 percent for cervical strain with degenerative 
joint disease for the period from September 23, 2002, is 
therefore denied.

Effective Date Earlier than February 21, 2001 
for Cervical Strain with Degenerative Joint Disease

In correspondence received by the RO on February 21, 2001, 
the veteran submitted a claim to have his service-connected 
cervical spine disorder "reopened."  On that same day, a 
letter from the veteran's representative was received by the 
RO, which indicated the appellant's assertion of entitlement 
to increased benefits for his neck injury residuals.  In 
November 2005, the RO increased the rating for the cervical 
spine disorder to 30 percent, effective February 21, 2001.  

Under 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, the effective 
date of an award of an increased rating is the date of claim 
for increase, here February 21, 2001, or the date entitlement 
arose, whichever is later except that if increased disability 
is shown, and if a claim is filed within a year of that 
increase, the increased rating may be assigned from the date 
the increased disability shown.  

Here, there is no evidence of increased cervical spine 
disability in the year prior to February 21, 2001.  In fact, 
the evidence is devoid of any medical evidence dated during 
this period.  The veteran has been invited to supply VA with 
evidence concerning treatment afforded him for his cervical 
spine during the one-year prior to February 21, 2001, but has 
not provided such information.  Although VA has specific 
duties to the veteran under the VCAA the burden of developing 
the claim does not strictly lay with VA.  VA's duty to assist 
is not a one-way street; the veteran also has an obligation 
to assist in the adjudication of his claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Consequently, the 
February 21, 2001 date is the earliest possible effective 
date under the circumstances shown.  There is no basis in the 
evidence or under controlling law and regulation for a grant 
of the benefit sought.  


ORDER

A rating in excess of 30 percent for a cervical strain with 
degenerative joint diseased is denied.

An effective date prior to February 21, 2001, for a 30 
percent rating for a cervical strain with degenerative joint 
disease is denied.


REMAND

The record includes several references concerning the 
veteran's ability to work.  In August 2001, the veteran 
indicated that he had been unable to be employed in his 
chosen profession (mechanic) for the past five years, but he 
was employed at the post office.  In November 2004, he noted 
that he had full-time employment as a clerk with the post 
office.  In September 2005, the veteran indicated that he had 
full-time employment as a clerk with the post office, but 
that due to neck pain associated with his working on a 
computer, he had to work in a cleaning capacity using a 
vacuum cleaner four hours a day (and not doing anything else 
for three hours).  Most significantly, in September 2005 a VA 
examiner following his examination of the veteran opined that 
the cervical strain with degenerative joint disease 
"markedly interferes with his employment."  

In the January 2006 SSOC the RO stated that the case "does 
not present such unusual or exceptional disability picture 
with such related factors as frequent periods of 
hospitalization or marked interference with employment to 
render [the] impractical the use of regular schedular 
standards for extra schedular consideration."  Accordingly, 
the RO did not refer the case to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  38 C.F.R. § 3.321.  The Board disagrees with 
that finding.   

Based upon the Board's review of the above-discussed evidence 
concerning the veteran's employability, and particularly the 
September 2005 VA medical opinion stating that the veteran's 
service-connected cervical spine disability "markedly" 
interfered with his present employment, this case must be 
referred to the Director of Compensation and Pension Service 
for consideration of an extra-schedular rating.  

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address a referral under 38 C.F.R. 
§ 3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In the Board's opinion, such 
"circumstances" are present.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
of extraschedular rating for cervical 
strain with degenerative joint disease 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1), as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The case should be referred to the 
Director of Compensation and Pension 
Service for initial consideration of an 
extra-schedular rating for a cervical 
strain with degenerative joint disease 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  This action should be 
taken in light of the evidence of record, 
to particularly include the September 
2005 VA medical opinion concerning a 
"marked interference" with the 
veteran's employability.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


